Citation Nr: 1416909	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-18 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss disability. 

2.  Entitlement to an initial compensable rating for right ear hearing loss disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran had active military service from February 1962 to May 1966.

The appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied service connection for left ear hearing loss and granted service connection for right ear hearing loss and assigned a noncompensable evaluation.

In August 2011, the Veteran testified at a videoconference hearing with the undersigned Acting Veterans Law Judge.  A transcript is included in the claims file. 


FINDINGS OF FACT

1.  A left ear hearing loss disability was not shown in service, and any current left ear hearing loss disability is unrelated to service or to a disease or injury of service origin.

2.  The service-connected right ear hearing loss disability is manifested by no worse than Level I hearing loss for VA purposes.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated by active military service, nor may such incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for an initial compensable rating for a right ear hearing loss disability have not been met or approximated.  38 U.S.C.A. § 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.385, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his service connection claim in September 2007.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in December 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.  Subsequently, the claims were reviewed and a statement of the case (SOC) was issued in March 2010.  

The Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in December 2007.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  Service treatment records have been obtained and associated with his claims file.  The Veteran was provided VA examinations in April and May 2008 to determine the etiology and severity of his left and right ear hearing loss disabilities.  

The VA examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the Veteran's claims.  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his disabilities since he was last examined in 2008.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that this examination reports are adequate for purposes of rendering a decision in the instant appeal.  38 CF.R. § 4.2  (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Also, as noted above, the Veteran presented testimony in a videoconference hearing before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the August 2011 hearing.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2) , nor have they identified any prejudice in the conducting of the Board hearing.  

As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

II.  Service Connection

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. §3.385.  The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Factual Background

The Veteran contends he is entitled to service connection for left ear hearing loss disability incurred as a result of noise exposure during active service.  The Veteran's DD Form 214 reflects that he was an aircraft engine mechanic.  Thus, the Veteran likely had significant noise exposure while serving in the military.

Service treatment records are silent for any complaints or diagnosis of, or treatment for, left ear hearing loss.  

An August 1994 letter from R. M., Ph.D., indicates that the Veteran's hearing test was not consistent with most cases of occupational noise induced hearing loss.  It is possible however, that his hearing loss may be affected by other medically-related causes.  

An October 1994 letter referred to the August 1994 report and noted that his hearing loss could be due to other factors such as pre-existing ear disease, surgery, aging, traumatic injury, or internal disease.  

An April 2008 VA examination noted hearing loss in the left ear for VA purposes.  The examiner noted a diagnosis of hearing within normal limits 250-2000 Hz with moderate to severe, sensorineural hearing loss at 3000 and above.  The examiner noted that upon separation from service, hearing in the left ear was normal.  The Veteran reported he ruptured his right eardrum while in service, and he had decreased hearing on separation.  The examiner opined that it is as likely as not that his hearing sensitivity was affected while in the service and that acoustic trauma while in the military contributed to his current hearing loss which was undoubtedly adversely affected by occupational noise exposure as well.  

In a May 2008 VA examination, the examiner noted that the Veteran had moderate high frequency sensorineural hearing loss of the right ear due to acoustic trauma and tympanic membrane perforation with normal hearing in the left ear at the time of separation from service.  He had additional mixed sensorineural and conductive hearing loss, right ear, and moderately severe high frequency sensor neural hearing loss in the left ear due to additional occupational acoustic noise trauma acquired after separation from service.  

During an August 2011 videoconference hearing, the Veteran continued to assert he had left ear hearing loss due to noise exposure in service.  He reported that he was given a hearing examination when he worked for the railroad and it was noted at that time that his hearing loss was not related to his job on the railroad.  He reported that during service he worked on jet planes, exposing him to very loud noises without hearing protection.  While he worked for the railroads, he used hearing protection.  

Analysis

In this case, in-service hazardous noise exposure has been conceded.  The Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's left ear hearing loss was incurred as a result of noise exposure during service weighs against the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (noting that it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (finding that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

The Veteran's written statements, testimony, and comments made during the VA examination reveal that he reported experiencing a loss of hearing in his left ear, which he attributed to service.  The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In addition, the Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to report experiencing certain symptoms, such as hearing loss.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.

Medical evidence in the claims file is limited to service treatment records, a private audiology report dated in August 1994, and April and May 2008 VA examination reports.  The VA examinations showed that the Veteran met the requirements for hearing loss for VA purposes.  However, both examiners opined that the Veteran's right ear hearing loss was attributable to service, but his left ear hearing loss was not as only his right ear showed a hearing loss at separation and his current left ear hearing loss was likely due to post-service noise exposure.  While normal hearing in service is not dispositive that service could have later caused hearing loss, there is no medical evidence which refutes the VA medical opinions. 

Furthermore, there is no evidence that the Veteran ever reported left ear hearing loss prior to 1977 and the Veteran's testimony does not include statements of continuity of symptomatology.  The passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  As such, the Board finds that service connection for left ear hearing loss is not warranted.

The Board considered the Veteran's assertion that the August and October 1994 letters support a pre-existing hearing loss prior to his railroad work.  However, the Board notes that neither letter indicates a previous noise induced hearing loss.  In fact, they relate hearing loss to prior ear disease which has been conceded in the right ear as the Veteran suffered a perforated eardrum in service.  There is no opinion relating left ear hearing loss to prior military noise exposure.    

For the foregoing reasons, the claim for service connection for left hearing loss must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

III. Increased Rating

Law and Regulations for Hearing Loss Disability Ratings

The severity of a service-connected disability is ascertained, for VA rating purposes, by the application of rating criteria set forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (Schedule).  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3.  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The rating schedule establishes eleven auditory acuity levels designated from level I for essentially normal auditory acuity to level XI for profound deafness.  See 38 C.F.R. § 4.85.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).


Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination.

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Table VIA*
Numeric designation of hearing impairment based
only on puretone threshold average

Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 


Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.

Table VII
Percentage evaluation for hearing impairment  (Diagnostic Code 6100)
Poorer Ear
Better 
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of level I.  See 38 C.F.R. § 4.85(f).

When the puretone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a).   

When the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will likewise determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  See 38 C.F.R. § 4.86(b).   

Factual Background and Analysis

In a statement dated in October 2007, the Veteran reported he had problems hearing when he was in a room full of people, and that his wife and daughters complained about his inability to understand them unless he was one-on-one and face-to-face.  He asserted that if he was not close to a person, in another room or around a corner, he can recognize someone is talking, but cannot understand what they are saying.  

In June 2008, the RO granted service connection for a right ear hearing loss based on service treatment records indicating hearing loss on separation, and an April 2008 VA examination report which also found right ear hearing loss related to service.  In the June 2008 decision, the RO denied service connection for the Veteran's left ear hearing loss.  The Board has affirmed this decision, as found above.  Therefore, the Veteran's left ear is assigned a Roman Numeral designation for hearing impairment of level I.  See 38 C.F.R. § 4.85(f).

In an April 2008 VA examination, the Veteran complained of difficulty hearing when he cannot see the person talking.  He underwent an audiological evaluation.  Pure tone thresholds, in decibels, were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
RIGHT
65
80
60
40
70
LEFT
25
25
15
45
55

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.

Applying the above results to the Table VI chart, a puretone threshold average of 63 and a speech discrimination of 100 percent, in the right ear, will result in level II hearing for that ear.  The left ear is designated as having level I hearing.  Applying these results to the Table VII chart (with the right ear being the "poorer" ear), a level II for the right ear, combined with a level I for the left ear, will result in a zero percent compensation evaluation.

During an August 2011 hearing, the Veteran reported his hearing is no worse than it was during the April 2008 VA examination.  

In this case, the Board finds that the continuation of previously assigned noncompensable disability rating is proper based upon all objective hearing loss measurements, including the April 2008 VA audiometric report, as mechanically applied to the relevant tables.  Evidence of record does not reflect impaired hearing acuity levels which would warrant the assignment of a higher evaluation for left ear hearing loss. 

Table VIa was considered; however, its application will not result in a higher evaluation.  Consideration of section 4.86(b) is not warranted, given that the evidence does not reflect a simultaneous puretone threshold of 30 db or less at 1000 Hz and a puretone threshold of 70 db or more at 2000 Hz.  38 C.F.R. § 4.86.

The Board acknowledges the difficulties that the Veteran has with his hearing acuity.  However, the ratings for hearing loss are based on a mechanical application of the tables provided by law; the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Finally, the Board has also considered whether referral for extraschedular consideration is suggested by the record.  In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In the case at hand, there is no objective evidence that the disability picture presented is exceptional or that schedular criteria are inadequate.  The mere assertion that a disability interferes with employment or renders a veteran unemployable does not automatically raise or implicate the assertion that the regular schedular standards are not adequate and therefore require consideration of § 3.321(b)(1).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See VAOPGCPREC 6-96.  In this case, the Board finds there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to his hearing loss that would take the Veteran's case outside the norm so as to warrant the assignment of an extraschedular rating during the appeal period.  Absent any unusual circumstances, it is evident that the Veteran's impairment is contemplated by the schedular rating assigned.

The Court has recently held that a request for total disability rating due to individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran has not alleged that his service-connected right ear hearing loss prevents him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.


ORDER

Entitlement to service connection for left ear hearing loss disability is denied.

Entitlement to an initial compensable rating for right ear hearing loss disability is denied.
  

____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


